MEMORANDUM **
Salvador Lopez-Pena, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order sustaining the Department of Homeland Security’s appeal from an immigration judge’s decision granting his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Lopez-Pena failed to show exceptional and extremely unusual hardship to his qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Lopez-Pena’s contention that the BIA applied an incorrect standard of review is not supported by the record and does not present a colorable claim that establishes our jurisdiction. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.